Citation Nr: 0500761	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  01-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by elevated liver function tests.

2.  Entitlement to service connection for a disorder 
manifested by bleeding gums.

3.  Entitlement to service connection for hearing loss 
disability.  

4.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
videoconference hearing in November 2001.

The issues of entitlement to service connection for disorders 
manifested by elevated liver function tests and bleeding gums 
as well as service connection for hearing loss were 
originally before the Board in May 2003 at which time they 
were remanded for additionally evidentiary development and to 
cure a procedural defect.  Also on appeal in May 2003 were 
claims of entitlement to service connection for Post-
Traumatic Stress Disorder (PTSD), a disorder manifested by 
memory loss and a disorder manifested by sleep disturbance.  
In August 2003, service connection was granted for PTSD with 
memory loss and sleep disturbance.  These issues are 
therefore no longer in appellate status.  

In August 2003, the RO denied service connection, in 
pertinent part, for Hepatitis C.  The veteran submitted a 
notice of disagreement in October 2003.  

Except for the hearing loss issue which is decided on the 
merits in the following decision, the case is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

The veteran's hearing acuity is not productive of an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater, or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater, or speech 
recognition scores less than 94 percent using the Maryland 
CNC Test.  


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2001 and 
May 2003 VCAA letters, the statement of the case and 
supplemental statements of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in VCAA letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in March 2001 and May 2003 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, with regard to the hearing loss issue, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record demonstrates that the veteran has been afforded a VA 
examination in connection with this claim, and the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
veteran also appeared at a hearing before the undersigned Law 
Judge.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  Significantly, 
no additional pertinent evidence pertaining to the hearing 
loss issue has been identified by the appellant as relevant 
to the issues on appeal.  The Board finds that no further 
action is required by VA to assist the veteran with the 
hearing loss issue. 



Analysis

The veteran claims that he suffers from hearing loss related 
to his active duty service.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
20
10
LEFT
5
15
10
10
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

Comparing the April 2003 examination results to the 
regulatory criteria set forth in 38 C.F.R. § 3.385, the Board 
must conclude that the preponderance of the evidence is 
against a finding that the veteran currently suffers from 
hearing loss disability as defined for VA compensation 
purposes.  In the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Board acknowledges that an inservice audiogram in 
November 1980 resulted in a finding that the veteran suffered 
from mild high frequency hearing loss in the right ear.  
However, this was based on an elevated reading at the 6000 
Hertz frequency, and the regulatory definition of hearing 
loss disability for VA compensation purposes as set forth in 
38 C.F.R. § 3.385 does not include consideration of that 
frequency.  The Board is bound by this regulatory definition 
of hearing loss disability for VA compensation purposes.  
None of the inservice audiograms included in the veteran's 
service medical records otherwise show that the criteria of 
38 C.F.R. § 3.385 were met.  At any rate, the April 2003 VA 
examination shows that there is no current hearing loss 
disability for VA compensation purposes.  Service connection 
is therefore not warranted. 


ORDER

Entitlement to service connection for hearing loss disability 
is not warranted.  To this extent, the appeal is denied. 


REMAND

In August 2003, the RO denied service connection for 
Hepatitis C.  In October 2003, the veteran submitted a timely 
notice of disagreement with the August 2003 denial of service 
connection for Hepatitis C.  Although the RO acknowledged the 
notice of disagreement and indicated that a statement of the 
case would be issued if the benefit sought was not granted, 
the claims file does not reflect issuance of such a statement 
of the case on this issue.  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that, 
where the record contains a notice of disagreement as to an 
issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case, and to 
provide the veteran an opportunity to perfect the appeal.  
Manlicon v. West, 12 Vet. App. 238 (1999).  

In September 2004, the veteran's representative has argued 
that, in March 2003, a VA examiner potentially linked both 
bleeding gums and elevated liver function tests to his 
currently existing Hepatitis C.  As noted above, an appeal 
has been initiated, but not yet completed, on the Hepatitis C 
issue.  The veteran's representative argues that the claims 
are intertwined and adjudication of the elevated liver 
function tests and bleeding gums issues should be stayed 
pending development of the Hepatitis C claim.  The Board does 
recognize that the issues are potentially related.  Given the 
lack of clarity as to the status of the Hepatitis C issue at 
this point, the Board agrees with the veteran's 
representative and further believes that the interests of 
judicial economy would be best served by deferring appellate 
review of the issues dealing with liver function tests and 
bleeding gums at this time.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran and 
his representative with an appropriate 
statement of the case addressing the 
issue of entitlement to service 
connection for Hepatitis C.  The veteran 
and his representative should also be 
advised of need to file a timely 
substantive appeal if the veteran desires 
to complete an appeal as to that issue.

2.  After the veteran either files a 
substantive appeal on the Hepatitis 
issue, or the period for filing such a 
substantive appeal expires, whichever is 
earlier, the RO should review the record 
with regard to issues remaining in 
appellate status at that time and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be provided a 
supplemental statement of the case 
addressing all issues properly in 
appellate status at that time.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


